                                                                  JS-6




              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA



DEAN H. AVILES,
      Plaintiff,                   CV 21-1416 DSF (SKx)

                v.                 JUDGMENT

DAVID CABRERA, et al.,
       Defendants.



  The Court having granted a motion to dismiss,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
the action be dismissed with prejudice, and that Defendants recover
costs of suit pursuant to a bill of costs filed in accordance with 28
U.S.C. § 1920.



Date: June 24, 2021                ___________________________
                                   Dale S. Fischer
                                   United States District Judge
